Title: To Thomas Jefferson from William Henry Harrison, 10 October 1807
From: Harrison, William Henry
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Vincennes 10th. Octr. 1807.
                        
                        I have the Honor to enclose herewith Some Resolutions adopted by the French Inhabitants of this place on the
                            18th Ultimo but which were not put into my Hands until a few days ago.
                        In the preamble to the Resolutions there are some Circumstances Mentioned which require explanation.
                            thinking that a public declaration of attachment to the Government at this crisis would be acceptable to you & honorable
                            to themselves, I assembled the French Citizens Some time Since and after informing them of the late Outrage Committed on
                            our flag by a British Vessel & the probability that it might lead to war with that nation I recommended to them to take
                            the Subject into Consideration & adopt Some mode of expressing their Sentiments. The Communication was received by them
                            with Apparent pleasure and they promised to follow my advice. In the Course of my address I informed them also of the
                            attempts which were making by British emissaries to prejudice the Indians against the United States & urged them to
                            endeavour to detect & communicate to me the names of any characters of that description which might Come to their
                            knowledge. I expressed also an Apprehension that attempts might be made to weaken their attachment to the American
                            Government & warned them to be on their guard against any insidious observations having that tendency—The latter remark
                            was made in Consequence of one of the oldest & most respectable of their number having declared that he would freely take
                            up Arms against the Indians but he could not think of fighting Against the King of G. Britain to whom he had once taken an
                            Oath of Allegiance.—A Scotch Man of the name of McIntosh who is as inveterate a tory as any of his nation and who has
                            Considerable influence over them from the necessity they are under of employing him to transact their business procured
                            himself to be appointed Secretary to their Meeting and Supposing that he had been alluded to as a British Emissary
                            prevailed upon them to step forward in his Vindication to effect this more easily & to induce them to make a Common
                            Cause with him they were prevailed upon to think that I had in my address expressed Some doubts of their patriotism An
                            Assertion equally false & mischevious.
                        I have the Honor to enclose also the Resignation of Pierre Menard one of the Legislative Council which was
                            sent to me only a few days ago from Kaskaskia altho it had Some time since been announced by him to the House of
                            Representatives & Nominations made to fill his vacancy—
                  The persons nominated Messrs. Fisher & Finnie are both respectable men & good Republicans. Mr. Fisher is however the
                            choice of the House of Representatives & I believe of his County. 
                  I am Dr. Sir with the greatest Respect &
                            Consideration your Hum Sevt.
                        
                            Willm H. Harrison
                            
                        
                    